Gunter, Justice.
The appellant was convicted for having committed armed robbery, and he has come here for review.
His first four enumerated errors contend that the trial court erred in overruling a pre-trial suppression motion and then admitting into evidence at the trial, over proper objection, identification testimony that identified the appellant as the perpetrator of the crime.
The transcript shows that the appellant was given the Miranda warnings, that he waived his right to counsel at a line-up, that he signed the waiver form, and that an incriminating statement, which appellant denied that he made, was freely and voluntarily made by him if in fact he made the statement.
Under the circumstances shown by this record the trial judge did not commit error in overruling the motion to suppress and allowing the identification testimony into evidence for consideration by the jury. These four enumerated errors have no merit.
The fifth enumerated error contends that the state’s Exhibit No. 12 was improperly admitted into evidence because it did not fully advise the defendant of his rights as set forth in Miranda.
Exhibit 12 was the form containing the requisite Miranda warnings and waiver of counsel. Appellant’s contention that this form did not fully advise him of his rights has no merit, and its admission into evidence was not erroneous.
The sixth enumerated error has no merit, because there was ample evidence submitted to the jury to sustain the conviction.

Judgment affirmed.


All the Justices concur.